EXHIBIT 4.25 URANIUM LEASE and SURFACE AND DAMAGE AGREEMENT This Uranium Lease and Surface and Damage Agreement (this “Agreement”) is made and entered into between M J Ranches, a Wyoming Corporation, (“Lessor” and “Owner”) whose address is 550 Garrett Road, Garrett, Wyoming, 82058, and 448018 Exploration Inc., a Nevada Corporation, (“Lessee”) with offices at Suite 1240-1140 West Pender Street, Vancouver, British Columbia, Canada, V6E 4G1. RECITALS A.Owner owns certain mineral interests in Albany County, Wyoming, more particularly described on the attached Exhibit A (hereinafter the “Mineral Estate”). B.Owner owns the surface estate in Albany County, Wyoming, more particularly described on the attached Exhibit B (hereinafter the “Fee Lands”). C.Owner holds certain rights in the surface estate of the federal lands in Albany County, Wyoming, more particularly described on the attached Exhibit C (hereinafter the “Federal Grazing Lands”). D.Owner holds certain rights in the surface estate of certain adjacent lands owned by the State of Wyoming (hereinafter the “State Grazing Lands”) and Lessee holds a mining lease for the mineral estate under the State Grazing Lands.Owner and Lessee have entered into a Surface Impact Agreement of even date herewith providing for access and other considerations for the State Grazing Lands. E.Lessee desires to lease from Owner, and Owner desires to lease to Lessee, a portion of the Mineral Estate as described herein under the terms and conditions set forth herein. F.Lessee desires to utilize portions of the Fee Lands to access the Leased Minerals (as hereinafter defined) and to access Lessee’s federal unpatented mining claims under a portion of the Fee Lands and the Federal Grazing Lands, and certain other lands in the vicinity of the Fee Lands and Federal Grazing Lands (hereinafter, “Area Lands”), and Owner desires to grant such right to Lessee under the terms and conditions set forth herein. G.Owner and Lessee desire to set forth their agreements and understandings regarding Lessee’s exploration and development of the Leased Minerals and Lessee’s mining claims, mining leases and other mineral interests in the Federal Grazing Lands, State Grazing Lands and other Area Lands, use of the Fee Lands and compensation for certain impacts, damages and inconveniences to Owner resulting from such exploration and development. AGREEMENT In consideration of the terms, conditions, covenants, consideration and agreement contained herein, it is agreed as follows: 1.
